



Exhibit 10.1


FIFTH AMENDMENT TO
2011 SHARE INCENTIVE PLAN




THIS FIFTH AMENDMENT (the “Fifth Amendment”) to the 2011 SHARE INCENTIVE PLAN is
executed as of June 16, 2016.


RECITALS


WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
2011 Share Incentive Plan (the “Initial 2011 Plan”) on March 24, 2011, which was
approved by the shareholders of the Company at the 2011 Annual Meeting of
Shareholders.


WHEREAS, the Company amended the Initial 2011 Plan pursuant to a First Amendment
dated July 10, 2012 (the “First Amendment”), a Second Amendment dated November
4, 2013 (the “Second Amendment”), a Third Amendment dated April 30, 2014 (the
“Third Amendment”) and a Fourth Amendment dated October 20, 2014 (the “Fourth
Amendment”). The Initial 2011 Plan, as modified by the First Amendment, Second
Amendment, Third Amendment and Fourth Amendment, is hereinafter referred to as
the “Plan”. Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Plan.


WHEREAS, the Company desires to further amend the Plan to amend the transfer
provisions for OP Units and LTIP Units.


NOW THEREFORE, the Plan is amended as follows:


1.    Share Awards. Paragraph 11 of the Plan is deleted in its entirety and the
following is substituted therefor:


(a)Share Awards. Shares subject to Share Awards shall not be sold, assigned,
pledged or otherwise transferred, voluntarily or involuntarily, by the Grantee,
while they are subject to the vesting or other restrictions, if any, described
in paragraph 5(a).


(b)OP Units and LTIP Units. Notwithstanding the transfer provisions set forth in
the Operating Partnership’s agreement of limited partnership, OP Units and LTIP
Units granted under the Plan shall not be sold, assigned, pledged, exchanged for
Shares or otherwise transferred, voluntarily or involuntarily, by the Grantee
during the two year period from the date of grant. After the two year time
period, LTIP Units (whether vested or not) and OP Units that are still subject
to the vesting or other restrictions, if any, described in paragraph 5(a), are
not transferable except as described in paragraph 11(c).


(c)Options, SARs, Dividend Equivalents, OP Units and LTIP Units. Options, SARs
and Dividend Equivalents, and OP Units and LTIP Units (under the circumstances
described in paragraph 11(b)), are not transferable except (i) by will or by the
laws of descent and distribution or, to the extent not inconsistent with the
applicable provisions of the Code, pursuant to a qualified domestic relations
order (as that term is defined in the Code); and (ii) a Grantee may transfer all
or part of an Option that is not an Incentive Stock Option, or a SAR, or OP
Units and LTIP Units after the two year time period referred to in paragraph
11(b), to the Grantee’s family members; provided that the transferee thereof
shall hold such Option, SAR, OP Unit or LTIP Unit subject to all of the
conditions and restrictions contained herein and otherwise applicable to the
Option, SAR, OP Unit or LTIP Unit, and that, as a condition to such transfer,
the Company may require the transferee to agree in writing (in a form acceptable
to the Company) that the transfer is subject to such conditions and
restrictions. It is the intention of the Company that for purposes of paragraph
11(b), the term “family member” shall be construed broadly, and include, without
limitation, a Grantee’s child, stepchild, grandchild, great-grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, trusts for the benefit of
family members, or partnerships or other entities in which the Grantee and/or
family members are the only partners or equity owners.







--------------------------------------------------------------------------------





2.    Plan in Full Force and Effect. After giving effect to this Fifth
Amendment, the Plan remains in full force and effect.


IN WITNESS WHEREOF, this Fifth Amendment has been executed as of the date first
written above.
    
                    




EQUITY RESIDENTIAL




By:    /s/ Bruce C. Strohm
Bruce C. Strohm
Executive Vice President and General Counsel





